Title: Thomas Jefferson to James H. McCulloch, 9 February 1819
From: Jefferson, Thomas
To: McCulloch, James H.


          
            
              Dear Sir
              Monticello Feb. 9. 19.
            
            I recieved two days ago a letter of Oct. 24. from de Bure freres, booksellers of Paris, referring to one of Oct. 1. which should have accompanied the box of books you were so kind as to recieve & forward me. this letter of Oct. 1. undoubtedly covered the invoice, & has miscarried; and as their expectation that I have recieved it may prevent their sending a duplicate, the inclosed letter to mr Beasley covers one to them, requesting their immediate transmission of a duplicate of the invoice.
            In the mean time you may possibly be able to settle the duties from the following statement.
            
              
                
                fr.
                
                c
                
                D
                c
              
              
                their supply of 180 1817 placed me in their debt
                103
                –
                25
                say
                19.
                36
              
              
                in the spring of 1818. I remitted them
                
                
                
                
                120.
                 
              
              
                which would leave a balance in my favor of
                
                
                
                
                100.
                64
              
            
            I sent at the same time an invoice amounting as I supposed to about that balance, but  expressly instructing them not to send beyond the amount of the balance. and this I am persuaded they have observed, as I have no conception that the 30. vols 8vo in the box now recieved can have cost 100.D. in Paris. but if you think proper to settle the duties on the balance of 100.64 D I shall will immediately remit them according to the settlement you shall notify to me, and should the duplicate invoice shew an error against the custom house, I will immediately make it known to you and rectify it.
            
              Be pleased to accept the assurance of my great esteem & respect
              Th: Jefferson
            
          
          
            P.S. I have left the letters open for your perusal, that you may see the footing on which I place the application. be so good as to stick a wafer in that to mr Beasly before transmitting it, which I trust can be readily done from your port.
          
        